 

 

nen RETRI T
Se rit 2 AE ee ES ER Sa

 

UNITED STATES DISTRICT COURT TLED |

SOUTHERN DISTRICT OF NEW YORK 4 pe 8 cmepue
woe eee eee ee eee ee eee eee eee eee eee x Dab KLE

NIR VELOZNY, on behalf of the minor children
R.V.,N.V., and E.V.

  
  

 

 

Petitioner, : ORDER
-against- : 20 Civ. 6659 (GBD)
TAL VELOZNY,

Respondent.

GEORGE B. DANIELS, District Judge:

The evidentiary hearing scheduled to occur on May 25, 202] at 10:00 a.m. shall occur as
a videoconference using the Microsoft Teams platform.

To optimize the quality of the video feed, only the Court and counsel for each party will
appear by video for the proceeding; all others will participate by telephone. Due to the limited
capacity of the Microsoft Teams system, only one counsel per party may participate. Co-counsel,
members of the press, and the public may access the audio feed of the conference by calling
(917) 933-2166 and entering the conference ID 785 857 487#.

To optimize use of the Court’s video conferencing technology, all participants in the call

must:
1. Use a browser other than Internet Explorer to access Microsoft Teams;
2. Position the participant’s device as close to the WiFi router as is feasible;
3. Ensure any others in the participant’s household are not using WiFi during the

period of the call;
4, Unless the participant is using a mobile telephone to access Microsoft Teams,
connect to audio by having the system call the participant;
If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

 
 

accessing the conference -— whether in listen-only mode or otherwise — are reminded that
recording or rebroadcasting of the proceeding is prohibited by law.
To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court (by email or on ECF, as appropriate) prior to the proceeding.

Dated: May 19, 2021
New York, New York
SO ORDERED.

EGRGIY. DANIELS
ED STATES DISTRICT JUDGE

 

 

 
